ON REHEARING.
ANDERSON, C. J.
(10, 11) Upon a reconsideration of plea 10 we are of the opinion that the trial court did not err in sustaining the plaintiff’s demurrer to same. It did not deny the existence of the partnership when the debt was contracted or when the note was given, but “when the cause of action arose.” J. C. Guin may not have been a partner when the cause of action arose, but may have been when the debt was contracted, or when the note was executed. The latter- part of the plea does not cure this defect. It says that the plaintiff had notice that he was not a partner when the debt was contracted, but does not aver as a fact, that he was not a partner at the time, and pleading must be construed more strongly against the pleader on demurrer.
*121The original opinion is to this extent modified, and the application for rehearing is overruled.
McClellan, Sayre and Gardner, JJ., concur.